March 14, 2008 VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Corporate Finance 100 F Street N.E. Washington, DC20549 Attention: Michael McTiernan Kristina AbergMail Stop 4561 RE: First Real Estate Investment Trust of New Jersey Form 10-K Filed January 14, 2008 File No. 000-25043 Ladies and Gentlemen: This letter sets forth the responses of First Real Estate Investment Trust of New Jersey (the “Trust”) to the comments of the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “SEC”), in the Staff’s comment letter dated February 20, 2008, with respect to the Trust’s Form 10-K referenced above. The applicable comments and responses are set forth below.The comment numbers correspond to the comment numbers set forth in the February 20, 2008 letter issued by the Staff.Terms used herein without definition, shall have the same meaning assigned to them in the Form 10-K. Cover Page 1. Comment–
